Citation Nr: 0332820	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-22 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis B or C.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



REMAND

The veteran had active service from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183, the veteran should be notified of 
the evidence and information for which he is responsible and 
that which VA is responsible.  While veteran was furnished 
with a rating decision and statement of the case, it does not 
appear that the veteran was specifically informed of the 
VCAA.  The Board no longer has authority to attempt to cure 
VCAA deficiencies.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, a remand in necessary to ensure 
compliance with the provisions of the VCAA, VA implementing 
regulations, and the Court's decision in Quartuccio.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the appropriate 
time to respond to a VCAA notice.  

The veteran is appealing the original disability rating 
assigned for PTSD following an award of service connection.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In such a 
case as this it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  As described below, the 
Board finds that a psychiatric examination is necessary in 
order to accurately determine the appropriate disability 
evaluation for the veteran's PTSD. 

The veteran is also claiming entitlement to service 
connection for hepatitis B and C.  A review of the file 
reveals that the veteran's representative submitted VA 
records after the statement of the case was issued in June 
2001.  Specifically, he submitted a July 2001 VA outpatient 
record in which the examining registered nurse opined that 
she concurred that the veteran's hepatitis C was probably 
acquired while in the service.  The additional evidence also 
includes reports relating to the veteran's treatment for 
PTSD.  The RO must readjudicate the veteran's claims in light 
of the evidence submitted after the June 2001 statement of 
the case and issue a supplemental statement of the case.  See 
38 C.F.R. § 19.31 (2003).  

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America, 345 F.3d 
1334; and any other applicable legal 
precedent are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran as 
to what evidence is needed to 
support his claims, which are 
listed on the title page of this 
action, what evidence VA will 
develop, and what evidence the 
veteran must furnish to warrant a 
favorable decision.  

?	Specifically, the RO should 
request the veteran to provide 
the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA 
health care providers who have 
treated or evaluated him for PTSD 
and hepatitis B and/or hepatitis 
C since June 2001. When the 
requested information and any 
necessary authorization are 
received, the RO should obtain a 
copy of all indicated records.

2.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to show the nature and extent 
of disability from PTSD.  Please send the 
claims folder to the examiners for 
review.  Any necessary tests should be 
performed, and all clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should specifically indicate 
with respect to each of the psychiatric 
symptoms identified in the schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of the 
veteran's service-connected PTSD.  

?	The examiner should provide an 
opinion concerning the degree 
of social and industrial 
impairment resulting from the 
veteran's PTSD.  The examiner 
should also assign a Global 
Assessment of Functioning (GAF) 
score, consistent with the DSM 
IV, based on the veteran's 
service-connected PTSD.  A 
complete rationale for all 
opinions expressed must be 
provided.

3.	The RO should also schedule the 
veteran for a hepatitis examination, 
specifically to determine whether the 
veteran has hepatitis B and/or C.  All 
tests deemed necessary by the examiner 
for diagnostic or other purposes must 
be conducted.  The claims file, 
including copies of the service 
medical records must be made available 
to the examiner.  

4.  Readjudicate the issues of 
entitlement to an initial evaluation for 
PTSD in excess of 30 percent considering 
Diagnostic Code 9411 pursuant to 
38 C.F.R. § 4.130 (2003), and staged 
ratings pursuant to Fenderson, as well as 
service connection for hepatitis B and/or 
C. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction the RO should issue a supplemental 
statement of the case.  The veteran and his representative 
should be provided an opportunity to respond.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


